By Judge Westbrook J. Parker
1 have carefully reviewed the motions and associated memoranda filed herein as well as the transcript of the proceedings of June 30, 1992. More specifically, I have carefully reviewed the statutes involved, Virginia Code §§ 8.01-244(B) and 8.01-581.9.
The defendants have claimed that these two statutes are in conflict and have cited several cases, including a similar case from the Circuit Court of the City of Hampton.  A close reading of the statutes does not reveal any sort of conflict between the statutes. The wording of § 8.01-581.9 is clear in that it extends the statute of limitations by 120 days and that is what happened in this case. The statute has been extended, and I am therefore overruling the defendants’ special plea of the statute of limitations. Any other reading of the statutes would be to overlook the extension provisions and would cause a result clearly not intended by the legislature.
*471As to the motions for sanctions, I am overruling those motions at this point. This court does not intend to help counsel conduct discovery, and I expect everyone to cooperate in a professional manner. If either party has a legitimate objection to discovery and the attorneys cannot work it out, I will intervene. Otherwise, you must cooperate.
If Mr. Smith will prepare the order overruling the defendants’ special plea of the statute of limitations, I shall enter the order.